Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Reginald Eugene Smith,

(OI File No. 5-12-40194-9),
Petitioner,

v.

The Inspector General.

Docket No. C-16-164
Decision No. CR4640

Date: June 22, 2016

DECISION

Petitioner, Reginald Eugene Smith, was a licensed practical nurse in the State of
Michigan who became embroiled in one of Detroit’s home health agency kickback
schemes. He was convicted on felony counts of conspiracy to commit health care fraud
and conspiracy to offer, pay, solicit, and receive kickbacks. Based on his convictions, the
Inspector General (IG) has excluded him for ten years from participating in the Medicare,
Medicaid, and all federal health care programs, as authorized by section 1128(a)(1) of the
Social Security Act (Act). Petitioner now challenges the exclusion.

For the reasons discussed below, I find that the IG properly excluded Petitioner and that
the ten-year exclusion falls within a reasonable range.

Background
In a letter dated October 30, 2015, the IG notified Petitioner that he was excluded from

participating in Medicare, Medicaid, and all federal health care programs for a period of
ten years because he had been convicted of a criminal offense related to the delivery of an
item or service under Medicare or a state health care program. The letter explained that
section 1128(a)(1) of the Act authorizes the exclusion. IG Ex. 1. Petitioner timely
requested review.

Each party submitted a written argument (IG Br.; P. Br.). The IG submitted four exhibits
(IG Exs. 1- 4) and a reply brief (IG Reply). Petitioner submitted two exhibits (P. Exs. 1-
2). In the absence of any objection, I admit into evidence IG Exs. 1-4 and P. Exs. 1-2.

The parties agree that an in-person hearing is not necessary. IG Br. at 14; P. Br. at 4.
Discussion

1. Petitioner Smith must be excluded from program
participation, because he was convicted of a criminal
offense related to the delivery of an item or service under
Medicare or a state health care program, within the
meaning of section 1128(a)(1) of the Act.!

Under section 1128(a)(1) of the Act, the Secretary of Health and Human Services must
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a).

Here, Petitioner Smith was a “recruiter” for Angle’s Touch Home Health Agency, a
Medicare-certified home health agency that claimed to provide in-home physical therapy,
occupational therapy, speech pathology, and skilled nursing services to homebound
Medicare beneficiaries. IG Ex. 3 at 4-5 (Indictment §§ 10, 15). In fact, the home health
agency defrauded the Medicare program by billing for services that were not necessary or
were not provided to individuals who, in any event, did not need them. IG Ex. 3 at 7-10
(Indictment §§ 20-32). Petitioner Smith participated in the scheme by recruiting
Medicare beneficiaries as home health agency “patients,” even though those he recruited
were not homebound and did not need home health services, as Petitioner well knew.

IG Ex. 3 at 9 (Indictment § 28). For each “patient” recruited, his co-conspirators paid
him kickbacks and bribes. IG Ex. 3 at 9, 17-19 (Indictment §§ 28, 46-54).

An indictment, filed in federal district court on March 6, 2014, charged Petitioner Smith
and others with various felonies. Petitioner was charged with one count of conspiracy to
commit health care fraud and one count of conspiracy to offer, pay, solicit, and receive

' My findings of fact and conclusions of law are set forth, in italics and bold, in the
discussion captions of this opinion.
kickbacks (18 U.S.C. §§ 371, 1349). IG Ex. 3 at 6-10, 15-19 (Indictment §§ 18-32, 40-
54). On February 25, 2015, a jury convicted him on both counts. IG Ex. 2. The court
subsequently entered judgment against him on those counts, sentenced him to 20 months
in prison, and ordered him to pay the Medicare Trust Fund $224,533.26 in restitution.
IG Ex. 4.

Petitioner concedes, as he must, that he was convicted of a criminal offense, but he
argues that “the conviction has been brought into question,” i.e. he has appealed, so any
sanctions derived from that conviction “must be reviewed as well.” P. Br. Attachment 2-
3 of 8; see P. Ex. 1. But the Act specifically provides that a pending appeal is irrelevant
to whether an individual has been convicted: “[A]n individual . . . is considered to have
been ‘convicted’ of a criminal offense . . . regardless of whether there is an appeal
pending ....” Act § 1128(i); see 42 C.F.R. § 1001.2.

Petitioner also complains that he is being held responsible for the misconduct of others.
P. Br. Attachment 3 of 8; see P. Ex. 1. Petitioner was convicted on two felony counts.
He cannot, in this forum, claim innocence for any reason, including the misconduct of
others. Federal regulations explicitly preclude such a collateral attack:

When the exclusion is based on the existence of a criminal
conviction . .. where the facts were adjudicated and a final
decision was made, the basis for the underlying conviction . .
. is not reviewable and the individual or entity may not
collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 CFR. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Chander
Kachoria, R.Ph., DAB No. 1380 at 8 (1993) (“There is no reason to ‘unnecessarily
encumber the exclusion process’ with efforts to reexamine the fairness of state
convictions.”); Young Moon, M.D., DAB CR1572 (2007).

Inasmuch as he was convicted of conspiracy to commit health care fraud and conspiracy
to offer, pay, solicit, and receive kickbacks — which was part of the scheme to defraud
Medicare — his crimes plainly meet the requirement that they be related to the Medicare
program.

Petitioner was thus convicted of program-related crimes and must be excluded for at least
five years. I now consider whether the length of his exclusion, beyond five years, falls
within a reasonable range.

2. Based on the aggravating factors present in this case, the
ten-year exclusion falls within a reasonable range.
An exclusion under section 1128(a)(1) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulations may not be used to decide whether an exclusion of a
particular length is reasonable.

Among the factors that may serve as bases for lengthening the period of exclusion are
three relied on by the IG in determining the length of Petitioner’s exclusion here: 1) the
acts resulting in the conviction, or similar acts, resulted in a financial loss to Medicare or
state health care programs of $5,000 or more; 2) the acts that resulted in the conviction,
or similar acts, were committed over a period of one year or more; and 3) the sentence
imposed by the court included incarceration. 42 C.F.R. § 1001.102(b)(1), (2), (5). The
presence of an aggravating factor or factors not offset by any mitigating factor or factors
justifies lengthening the mandatory period of exclusion.

Program financial loss (42 C.F.R. § 1001.102(b)(1)): Petitioner’s actions resulted in
program financial losses almost 45 times greater than the $5,000 threshold for
aggravation. The sentencing judge ordered him to pay $224,533.26 in restitution. IG Ex.
4 at 5. Restitution has long been considered a reasonable measure of program losses.
Jason Hollady, M.D., DAB No. 1855 (2002). Because the financial losses were
significantly in excess of the threshold amount for aggravation, the IG may justifiably
increase significantly Petitioner’s period of exclusion. See Jeremy Robinson, DAB No.
1905 (2004); Donald A. Burstein, Ph.D., DAB No. 1865 (2003).

Length of criminal conduct (42 C.F.R. § 1001.102(b)(2)). Petitioner was convicted of
offenses that began “in or about” July 2010 and continued through at least February
2012. IG Ex. 3 at 6, 152 Thus, the acts that resulted in Petitioner’s conviction and
similar acts were committed over a period that well exceeded the one year necessary to
constitute an aggravating factor. See Jeremy Robinson, DAB No. 1905 at 7, citing
Donald A. Burstein, Ph.D., DAB No. 1865 at 12 (finding that wrongful acts committed
over “slightly more” than a year justified increasing the period of exclusion).

> Trecognize that the face of the judgment indicates that Petitioner’s criminal conduct
continued until May 2013 (IG Ex. 4 at 1), but I could not find, in the indictment or
judgment, any reference to Petitioner’s individual acts occurring after February 2012. On
the other hand, the conspiracy continued well beyond February 2012 (see IG Ex. 3 at 20;
IG Ex. 4 at 1), and Petitioner, as a co-conspirator, can be held accountable for the illegal
acts of his cohorts in furtherance of the conspiracy. But inasmuch as his part in the
criminal enterprise exceeded the one year necessary to establish aggravation, I need not
address this point.
Incarceration (42 C.F.R. § 1001.102(b)(5)). The criminal court sentenced Petitioner to a
substantial period of incarceration — 20 months — which underscores the seriousness of
his crimes. IG Ex. 4 at 2.

No mitigating factors. The regulations consider mitigating just three factors: 1) a
petitioner was convicted of three or fewer misdemeanor offenses and the resulting
inancial loss to the program was less than $1,500; 2) the record in the criminal
proceedings demonstrates that the court determined that a petitioner had a mental,
physical, or emotional condition that reduced his culpability; and 3) a petitioner’s
cooperation with federal or state officials resulted in others being convicted or excluded,
or additional cases being investigated, or a civil money penalty being imposed. 42 C.F.R.
§ 1001.102(c). Characterizing the mitigating factor as “in the nature of an affirmative
defense,” the Departmental Appeals Board has ruled that a petitioner has the burden of
proving any mitigating factor by a preponderance of the evidence. Barry D. Garfinkel,
M.D., DAB No. 1572 at 8 (1996).

Obviously, because Petitioner was convicted of felonies, the first factor does not apply
here. Nor does this record suggest that Petitioner had a mental, physical, or emotional
condition that reduced his culpability. I see no suggestion that he cooperated with federal
or state officials in any respect.

Thus, no mitigating factor offsets the significant aggravating factors present in this case.
Conclusion

Petitioner must be excluded for at least five years because he was convicted of felonies
related to the delivery of items and services under Medicare.

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Joann Fletcher Cash, DAB No. 1725 at 7,
citing 57 Fed. Reg. 3298, 3321 (1992). In this case, Petitioner’s crime demonstrates that
he presents significant risks to the integrity of health care programs. For an extended
period of time, he engaged in illegal conduct that cost the Medicare program a significant
amount of money. He was sentenced to a lengthy period of time in jail. No mitigating
factors offset these aggravating factors.
For these reasons, I conclude that the IG properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain as reasonable
the ten-year period of exclusion.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
